EXHIBIT 99.99 CleanTech Innovations, Inc. Announces Record First Quarter 2011 Financial Results ● Q1/2011 revenue of approximately $4.0 million, an increase of approximately 1,600% from Q1/2010 ● Q1/2011 gross profit was approximately $1.1 million, an increase of approximately 800% from Q1/2010 ● Q1/2011 net income of approximately $0.5 million, an increase of 424% from Q1/2010 ● More than $50 million in order backlog in 2011 for wind tower delivery to some of China's largest power companies ● Anticipates winning additional wind tower supply contracts in 2011 ● Management share lockup through December 2013 NEW YORK, May 16, 2011 /PRNewswire/ CleanTech Innovations, Inc. (OTCQB: CTEK), a U.S. company and market leader in China’s clean technology solutions in the wind energy industry, announces record financial results for the first quarter ended March 31, 2011. Financial Highlights: Q1/2011 Revenue: Record revenue in the first quarter of 2011 of approximately $4.0 million, an increase of $3.7 million or approximately 1,600% compared to $0.23 million in Q1/2010. The significant increase in revenue was due to our entry into the high margin wind tower manufacturing business in early 2010 and our fulfillment of wind tower supply contracts with some of China’s largest power companies. Q1/2011 Net Income: Net income for the first quarter of 2011 increased to approximately $0.5 million from $0.1 million in Q1/2010. The increase in net income was attributable to the increased sales of our wind towers. 2011 Order Backlog: CleanTech has signed contracts and received orders totaling more than $50 million (including VAT tax) for the delivery of our wind tower products in 2011 to various wind energy companies in China. CleanTech anticipates fulfilling these orders, as well as potentially receiving new orders, in 2011. Management Comments: Bei Lu, Chairman & CEO of CleanTech, commented: "CleanTech is very pleased with our first quarter financial results in what is normally the slowest seasonal quarter each year. Our strongest quarters typically are the second half of each year. During the first quarter, we noticed strong customer demand for wind towers. Our product quality is excellent and we also have expanded our production capacity. We anticipate the positive market trend to continue throughout 2011.” Business Outlook Ms. Lu continued: “Since the recent nuclear crisis in Japan, China has put a greater sense of urgency into expanding its wind energy industry through funding and other financial support. We believe the current favorable market environment for the wind energy industry in China has presented the best historical opportunity for a wind energy equipment supplier like CleanTech to expand further. CleanTech is in an excellent position to potentially win additional wind tower supply contracts in 2011 from China’s largest energy companies.” 3-Year Share Lockup, Total Commitment to CleanTech’s Long-Term Shareholders “CleanTech’s entire management team has voluntarily locked up its shares for 3 years, restricting sales of their shares to the general public through December 2013. CleanTech management’s fundamental interests are aligned with those of our public shareholders. We look forward to a year of record earnings growth in 2011 in the clean technology wind energy industry,” concluded Ms. Lu. About CleanTech Innovations, Inc. CleanTech Innovations, Inc. is a U.S. company and a leading designer and manufacturer of structural towers for megawatt-class wind turbines and highly engineered metal components used in the wind energy and steel industries in China. CleanTech designs and manufactures high performance clean technology products that promote renewable energy generation, energy savings and pollution reduction. CleanTech’s longstanding customers include China Guodian, Huaneng Power, Sinosteel and other global Fortune 500 companies and industrial giants in China. Safe Harbor Statement All statements in this press release that are not historical are forward-looking statements made pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. There can be no assurance that actual results will not differ from the company's expectations. You are cautioned not to place undue reliance on any forward-looking statements in this press release as they reflect CleanTech’s current expectations with respect to future events and are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated. Potential risks and uncertainties include, but are not limited to, the risks described in CleanTech’s filings with the Securities and Exchange Commission. Corporate Contact Mr. Jason Li Corporate Communications CleanTech Innovations, Inc. Tel: 011-86- 157-1403-7180 Email: investors@ctiproduct.com Website: www.ctiproduct.com CLEANTECH INNOVATIONS, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010 ASSETS CURRENT ASSETS: Cash and equivalents $ $ Restricted cash Accounts receivable, net Other receivables and deposits Retentions receivable Prepayments Advances to suppliers Inventories Notes receivable - Total current assets NONCURRENT ASSETS: Prepayments for land use right - Long-term investment Retentions receivable Prepayments Property and equipment, net Land use right and patents, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Unearned revenue Other payables and accrued expenses Taxes payable Advance from shareholder Short-term loans Short-term payable, net of unamortized interest Total current liabilities NONCURRENT LIABILITIES: Advance from shareholder Long-term loan - Long-term payable, net of unamortized interest Total noncurrent liabilities Total Liabilities CONTIGENCY AND COMMITMENTS STOCKHOLDERS' EQUITY: Preferred stock, $0.00001 par value, 100,000,000 shares authorized, no shares issued and outstanding as of March 31, 2011, and December 31, 2010, respectively - - Common stock, $0.00001 par value, 100,000,000 shares authorized,24,982,222 and 24,963,322 shares issued and outstanding as of March 31, 2011, and December 31, 2010, respectively Paid-in capital Statutory reserve fund Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ CLEANTECH INNOVATIONS, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Net sales $ $ Cost of goods sold Gross profit Operating expenses Selling General and administrative Total operating expenses Income (loss) from operations ) Non-operating income (expense) Interest income Interest expense ) ) Other income - Other expenses ) ) Subsidy income Total non-operating income Income before income tax Income tax expense ) ) Net Income Foreign currency translation Comprehensive Income $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic earnings per share $ $ Diluted earnings per share $ $ CLEANTECH INNOVATIONS, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Stock options - Amortization of interest expense - (Increase) decrease in assets: Restricted cash ) ) Accounts receivable ) Retentions receivable ) ) Notes receivable - Other receivables, deposits and prepayments ) ) Advances to suppliers ) ) Inventories ) ) Increase (decrease) in liabilities: Accounts payable ) Other payables and accrued expenses ) Unearned revenue ) Taxes payable ) ) Net cash(used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Prepayment for construction - ) Acquisition of property & equipment ) ) Acquisition of intangible assets - ) Net cashused in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash proceeds from warrants exercise - Repayment to shareholder ) - Proceeds from short-term loans - Repayment of short-term loans ) ) Contribution by shareholders - Net cash (used in) provided byfinancing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS NET (DECREASE) INCREASE IN CASH & EQUIVALENTS ) CASH & EQUIVALENTS, BEGINNING OF PERIOD CASH & EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $ $
